           Case 1:19-cv-10357-VEC Document 57 Filed 09/09/20 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 9/9/2020
 -------------------------------------------------------------- X
  SCOTT B. ABRAMS,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-10357 (VEC)
                                                                :
                                                                :                ORDER
 HBM PRENSCIA INC., SPECTRIS INC.,                              :
 AND SPECTRIS PLC F/K/A FAIREY                                  :
 AVIATION COMPANY LTD.,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference in this matter is scheduled for September 11, 2020 at

10:00 a.m.;

        IT IS HEREBY ORDERED THAT: The parties must appear for the conference by

dialing (888) 363-4749, using the access code 3121171 and the security code 0357.



SO ORDERED.
                                                                    ________________________
Date: September 9, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
